DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 November 2020 has been entered.
Election/Restrictions
Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 20 April 2018.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 2, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huminic et al. (US 2015/0179864) in view of Kimata et al. (US 6,031,231) and Samarao et al. (US 2014/0054462).
The specification (e.g., see “… surface resist 110 is formed using a typical coater/developer on the upper surface of the substrate 101 in the location where the sensor element 104 is formed in order to protect the upper surface … as shown by the top view of the thermal infrared detector in FIG. 9, an upper surface opening portion 113 is provided in a pixel area peripheral portion … sacrificial layer 107, surface ” in 
    PNG
    media_image1.png
    1096
    1550
    media_image1.png
    Greyscale
 and paragraphs 33, 36, and 37) serves as a glossary (MPEP § 2111.01) for the claim term “an etching hole through which the plurality of sensor elements is hollowed out and thereby thermally insulated is provided ”.  Therefore, “an etching hole through which the plurality of sensor elements is hollowed out and thereby thermally insulated is provided ” appears to be process limitations.  Process limitations cannot serve to impart patentability to structures.  In re Dike, 157 USPQ 581, 585 (CCPA 1968).  Methods of making a claimed product are immaterial in a product claim in view of In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985) and In re Brown, 459 F.2d 531, 173 USPQ 685 (CCPA 1972).  It is axiomatic that the additional presence of process limitations, no matter how detailed, cannot impart patentability to a product.  In re Pilkington, 411 F.2d 1345, 162 USPQ 145 (CCPA 1969); In re Johnson, 394 F.2d 591, 157 USPQ 620 (CCPA 1968); and In re Stephen, 345 F.2d 1020, 145 USPQ 656 (CCPA 1965).  Further, Huminic et al. disclose e.g., see “… forming the cavity 314 in the substrate from the lower surface of the substrate 302 … isotropic etchant is applied to the top side of the pixel structure 300; it first attacks the sacrificial layer 319 material and then works its way down through the openings 312 in the membrane 308 to attack portions of the substrate 302 underlying the openings 312. Eventually, the substrate 302 material is etched away all the way to the cavity 314 …” in 
    PNG
    media_image2.png
    938
    2517
    media_image2.png
    Greyscale
 and paragraphs 84 and 87).
	In regard to claim 1, Huminic et al. disclose a thermal infrared detector comprising:
(a) a plurality of infrared ray absorption structures that are arranged in a matrix form having columns and rows (e.g., “… detectors sometime utilize pixel structures that include an absorber for absorbing infrared radiation … detectors of this sort are useful in a variety of applications including, for example, infrared imagers … umbrella structure 120 sits atop the platform 109 of the membrane 108. The umbrella structure 120 has two-layers: a rigid, thermally-conductive layer 125 and an absorber 126 … FIGS. 3A-3N shows the steps in an implementation of a process of manufacturing a pixel structure 300 that is similar to the pixel structure in FIG. 1. One main ” in paragraphs 2, 25, 60, and 75 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the “pixel structures that include an absorber for absorbing infrared radiation” in a matrix form of “infrared imagers” that have columns and rows);
(b) a substrate that surrounds the plurality of infrared ray absorption structures, and comprises two opposing side surfaces extending in a direction of the rows and at least one side surface and extends in a direction of the columns (e.g., “… upper surface 304 of the substrate 302 is opposite and substantially parallel to the lower surface 306 of the substrate 302 … trench surrounds an area of the substrate that will be etched away subsequently to produce the cavity 314 in the pixel structure (see FIG. 3N). However, it is not necessary that a trench completely surround this kind of area. Moreover, although the cross sectional shape of the trench 350 is depicted as being substantially rectangular with a flat base and vertical sides, the trench profile can have other shapes …” in paragraphs 61 and 62 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the pixel array is surrounded by the substrate because each of the “pixel structures” in the “infrared imagers” is surrounded by the substrate);
e.g., see “… trench surrounds an area of the substrate that will be etched away subsequently to produce the cavity 314 in the pixel structure (see FIG. 3N). However, it is not necessary that a trench completely surround this kind of area. Moreover, although the cross sectional shape of the trench 350 is depicted as being substantially rectangular with a flat base and vertical sides, the trench profile can have other shapes … membrane 308 is positioned such that the outer portions 311 of the membrane 308 sit atop and cover the trenches …” in 
    PNG
    media_image3.png
    730
    1752
    media_image3.png
    Greyscale
 and paragraphs 61, 62, and 71);
(d) a plurality of sensor elements disposed below the plurality of infrared ray absorption structures (e.g., see “… patterned membrane 308, which includes a thermopile (not shown) … structures subsequently formed above parts of the sacrificial layer (i.e., the rigid, thermally conductive layer 325 and the absorber 326, see FIG. 3N) are high enough above the membrane 308 and electronic circuit 328 to ensure that the edges of the absorber 326 that will hang over the outer edges of the rigid, thermally conductive layer 325 will not hang down so far as to ” in Fig. 3M and paragraphs 66, 75, and 78);
(e) an opening portion is provided below a pixel area (e.g., “… cavity 314 in the substrate from the lower surface of the substrate 302 …” in paragraph 84); and
(f) a first infrared ray absorption structure of the plurality of infrared ray absorption structures that comprises a contact surface between the first infrared ray absorption structure and a first sensor element of the plurality of sensor elements (e.g., “… rigid, thermally-conductive layer 325 … on the exposed portion of the membrane 308, which is associated with (e.g., contains) the one or more hot junctions of the thermopile …” in paragraph 78), and a first elevated absorber portion and a second elevated absorber portion that are disposed on an upper portion of the first sensor element to absorb infrared rays passing through the first sensor element with a vertical distance between the first sensor element and the first infrared ray absorption structure along a first horizontal direction from the contact surface towards an end of the first elevated absorber portion, and along a second horizontal direction from the contact surface towards an end of the second elevated absorber portion (e.g., “… absorber for absorbing infrared radiation and a transducer (e.g., a thermopile) to produce an electrical out­put signal proportional with infrared radiation absorbed by the absorber … structures subsequently formed above parts of the sacrificial layer (i.e., the rigid, thermally conductive layer 325 and the absorber 326, see FIG. 3N) are high enough above the membrane 308 and electronic circuit 328 to ensure that the edges of the absorber 326 that will hang over the outer edges of the rigid, ” in paragraphs 2 and 75).
While Huminic et al. also disclose that the contact surface between the first infrared ray absorption structure and the first sensor element optionally comprises a thermal-coupling structure and wherein the size and shape of the transition portion 123 and the elevated portion 124 of the rigid, thermally-conductive layer 125 can be different than what is shown in Fig. 1 (e.g., “… size and shape of the transition portion 123 and the elevated portion 124 of the rigid, thermally-conductive layer 125 can be different than what is shown in the figure … Although the base portion 122 of the rigid, thermally-conductive layer 125 in the illustrated implementation is shown to be in direct physical contact with the platform portion 109 of the membrane 108, direct physical contact in this regard is not required. Indeed, in a typical implementation, as long as the base portion 122 is substantially thermally-coupled to the platform portion 109 of the membrane 108 that should suffice …” in paragraphs 30 and 34), the detector of Huminic et al. lacks an explicit description that the thermal-coupling structure is perpendicular to the contact surface and comprises first and second columns that are disposed in parallel with and spaced apart from each other to form first and second junctions, respectively, with the first infrared ray absorption structure and wherein the elevated absorber portion has a shape that forms a curvature with the vertical distance gradually deceasing in both the first and second horizontal directions, and wherein the at least one side surface is perpendicular to the two opposing side surfaces of the substrate.  However, infrared imagers are well known in the art (e.g., see “… FIG. 3 is a plan view illustrating a condition where plural pixels shown in FIG. 1 and FIG. 2 are arranged on the silicon substrate (not shown), with one portion of the arrangement of pixels of 2x4 and each of four adjacent infrared ray absorption portion for brief explanation. Referring ” in the last column 8 paragraph, the second column 9 paragraph, and the second column 12 paragraph of Kimata et al.) and infrared ray absorption structure shapes are also well known in the art (e.g., see “… absorber 204, which is also referred to herein as an absorber layer, is typically an ultra-thin layer/sheet of platinum having a thickness of approximately ten nanometers (10 nm) … absorber 204 is shown as being generally flat, but in another embodiment the absorber may have any configuration, as desired by those of ordinary skill in the art, including bent, curved, and other nonplanar configurations … maximum absorption percentage 240 of approximately 95% at an optical resonance zone centered at about 8.0 microme­ters (8.0 µm). Further, the bolometer 200 exhibits a cavity resonance zone 244 between approximately 7.5 micrometers to 8.5 micrometers …” in paragraphs 29 and 36 of Samarao et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional thermal-coupling e.g., “… reference numeral 340 shows an infrared ray absorbing portion having a central portion in contact with the temperature detecting portion of the infrared ray absorbing portion 330 in the embodiment 2. Removing part of this central portion to form a gap can be performed by a photolithography technique. In this structure, the thermal capacity of the infrared ray absorbing portion can be reduced because of this gap in the central portion of the infrared ray absorbing portion in contact with the temperature detecting portion 300 …”) for the unspecified thermal-coupling structure of Huminic et al. and the results of the substitution would have been predictable.  One of ordinary skill in the art could also have substituted a known conventional infrared ray absorption structure shape (e.g., “… curved …”) for the unspecified infrared ray absorption structure shape of Huminic et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional thermal-coupling structure (e.g., spaced apart first and second parallel columns) as the unspecified thermal-coupling structure of Huminic et al.  It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional infrared ray absorption structure shape (e.g., curved) as the unspecified infrared ray absorption structure shape of Huminic et al.  It would further have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form each the pixels of Huminic et al. as a rectangle (i.e., adjacent pixel side boundaries are perpendicular) and arranged in a matrix, in order to achieve a “slight space among the infrared ray light receiving elements from the pixel area and the fill factor of the portion becomes much larger”.
2 which is dependent on claim 1, Huminic et al. also disclose that the plurality of beam-shaped trench structures are provided directly below a wire for connecting the plurality of sensor elements to a peripheral circuit (e.g., “… electronic circuit 128 is coupled to the substrate 102 adjacent the membrane 108. In a typical implementation, the platform 109, the legs 110 and the outer portion 111 include electrically conductive elements configured to electrically couple the thermopile (in the platform 109) to the electronic circuit 128 … trench surrounds an area of the substrate that will be etched away subsequently to produce the cavity 314 in the pixel structure …” in paragraphs 19 and 62).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the electrically conductive elements (i.e., wires) of Huminic et al. would pass directly over the trench structure that surrounds the platform 109 so that the thermopile (i.e., sensor element) can be electrically couple to the electronic circuit (i.e., peripheral circuit) 128.
	In regard to claim 20 which is dependent on claim 17, a prima facie case of obviousness exists (MPEP § 2144.05) since the claimed “between 8 µm and 14 µm” range lie inside the “infrared” range (e.g., see paragraph 7 of Huminic et al.) disclosed by the cited prior art.
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huminic et al. in view of Kimata et al. and Samarao et al. as applied to claim(s) 1 and 2 above, and further in view of Uma et al. (Temperature-dependent thermal conductivity of undoped polycrystalline silicon layers, International Journal of Thermophysics, Vol. 22, no. 2 (March 2001), pp. 605-616) and Kleiner et al. (Thermal conductivity measurements of thin dioxide films in integrated circuits, IEEE Transactions on Electron Devices, Vol. 43, no. 9 (September 1996), pp. 1602-1609).
In regard to claim 3 which is dependent on claim 1, while Huminic et al. also disclose that a thermal conductivity material is provided in the interior of the plurality of beam-shaped trench structures (e.g., “… polysilicon layer 356 …” in Fig. 3E and paragraph 62), the detector of Huminic et al. lacks an explicit description that the thermal conductivity of polysilicon has a higher thermal conductivity than a SiO2 film.  However, material properties are well known in the art (e.g., see “… room-temperature thermal conductivity of as-grown polycrystalline silicon is found to be 13.8 W∙m-1∙K-1 …” in the abstract of Uma et al. and “… thin silicon dioxide (SiO2) films … At room temperature the thin films exhibit a thermal conductivity of ~1.1 W/Km …” in the abstract of Kleiner et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the thermal conductivity of polysilicon has a higher thermal conductivity than a SiO2 film.
	In regard to claim 4 which is dependent on claim 2, the cited prior art is applied as in claim 3 above.
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huminic et al. in view of Kimata et al. and Samarao et al. as applied to claim(s) 1 and 2 above, and further in view of Fisher (US 5,929,440).
	In regard to claim 5 which is dependent on claim 1, while Huminic et al. also disclose that the first sensor element comprises a front surface and a rear surface that oppose each other, the first infrared ray absorption structure is disposed on the front surface of the first sensor element (e.g., “… umbrella structure 120 sits atop the platform 109 of the membrane 108. The umbrella structure 120 has two-layers: a rigid, thermally-conductive layer 125 and an absorber 126 …” in paragraph 25), and the thermal infrared detector further comprises a e.g., “… membrane 108 is multi-layered structure that includes a thermopile. The multi-layered structure may include alternating layers of silicon oxide and silicon nitride, with at least portions of the thermopile sandwiched between two or more of the layers …” in paragraph 17), the detector of Huminic et al. lacks an explicit description that the silicon nitride film is an infrared ray absorbing film.  However, silicon nitride properties are well known in the art (e.g., see “… Silicon nitride is a particularly good absorber of infrared (IR) radiation …” in the seventh column 3 paragraph of Fisher).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the silicon nitride film of Huminic et al. is an infrared ray absorbing film.
	In regard to claim 6 which is dependent on claim 2, the cited prior art is applied as in claim 5 above.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huminic et al. in view of Kimata et al., Samarao et al., Uma et al., and Kleiner et al. as applied to claim(s) 3 above, and further in view of Fisher (US 5,929,440).
	In regard to claim 7 which is dependent on claim 3, the cited prior art is applied as in claim 5 above.
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huminic et al. in view of Kimata et al. and Samarao et al. as applied to claim(s) 1 and 2 above, and further in view of Komatsu et al. (US 5,397,897).
In regard to claim 8 which is dependent on claim 1, the detector of Huminic et al. lacks an explicit description of an infrared ray reflecting film provided on a side wall of each of the plurality of beam-shaped trench structures.  However, detectors are well known in the art (e.g., see “… On the wall surfaces of the cavities 314a, 314b and the excavated parts 323a, 323b, an infrared-reflecting film 325 made of nickel (Ni), for example, is formed so as to prevent the infrared radiation which has entered the infrared temperature-sensitive film 313a from further entering the other infrared temperature-sensitive film 313b …” in the second column 19 paragraph of Komatsu et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an infrared ray reflecting film on a side wall of the trench structure of Huminic et al., in order to increase the signal to noise by preventing infrared radiation from scattering to other sensor elements.
	In regard to claim 9 which is dependent on claim 2, the cited prior art is applied as in claim 8 above.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huminic et al. in view of Kimata et al., Samarao et al., Uma et al., and Kleiner et al. as applied to claim(s) 3 above, and further in view of Komatsu et al. (US 5,397,897).
	In regard to claim 10 which is dependent on claim 3, the cited prior art is applied as in claim 8 above.
Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huminic et al. in view of Kimata et al. and Samarao et al. as applied to claim(s) 1 and 2 above, and further in view of Komatsu et al. (US 5,397,897) and Ishikawa et al. (US 2004/0200962).
In regard to claim 12 which is dependent on claim 1, the cited prior art is applied as in claim 8 above.  The detector of Huminic et al. lacks an explicit description of a heat insulation support leg formed on a separate plane that is different to a plane on which the first sensor element is formed.  However, support legs are well known in the art (e.g., see “… thermal type infrared detector 10 is formed in a three-layered arrangement in which the infrared absorption portion 101, the heat-insulating supporting legs 102 and the temperature sensor 103 are laminated in this order when seen from a direction of incidence of infrared light … maximum areas may be secured for the respective regions independent from each other. Therefore, it is possible to fill three different requirements simultaneously: to enlarge the fill factor that determines the absorption area of infrared rays; to make the supporting legs, which determines the thermal resistance, be long; and to expanding the area for the temperature sensor. By expanding the area for the temperature sensor 1/f noise can be reduced. It is accordingly possible to achieve high sensitivity and low noise and thus to remarkably improve detection performances of infrared rays …” in paragraphs 42 and 45 of Ishikawa et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the heat insulation support leg of Huminic et al. on a separate plane that is different from the sensor element plane in order to achieve high sensitivity and low noise.
	In regard to claim 13 which is dependent on claim 2, the cited prior art is applied as in claim 12 above.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huminic et al. in view of Kimata et al., Samarao et al., Uma et al., and Kleiner et al. as applied to claim(s) 3 above, and further in view of Komatsu et al. (US 5,397,897) and Ishikawa et al. (US 2004/0200962).
In regard to claim 14 which is dependent on claim 3, the cited prior art is applied as in claim 12 above.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huminic et al. in view of Kimata et al., Samarao et al., Komatsu et al., and Ishikawa et al. as applied to claim(s) 12 above, and further in view of Fisher (US 5,929,440).
	In regard to claim 15 which is dependent on claim 12, the cited prior art is applied as in claim 5 above.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huminic et al. (US 2015/0179864) in view of Komatsu et al. (US 5,397,897), Endo (US ,962,854), and Wheeler et al. (US 2015/0362374).
The specification (e.g., see “… surface resist 110 is formed using a typical coater/developer on the upper surface of the substrate 101 in the location where the sensor element 104 is formed in order to protect the upper surface … as shown by the top view of the thermal infrared detector in FIG. 9, an upper surface opening portion 113 is provided in a pixel area peripheral portion … sacrificial layer 107, surface resist 110, and rear surface resist 111 are etched from the condition shown in FIG. 8 using a resist removal technique such as anisotropic ashing, whereby the thermal infrared detector shown in FIG. 10 is completed. By forming an array of the thermal infrared detectors shown in FIG. 10, the thermal infrared detector 100 is obtained …” in Fig. 8 and paragraphs 33, 36, and 37) serves as a glossary (MPEP § 2111.01) for the claim term “an etching hole through which the plurality of sensor elements is hollowed out and thereby thermally insulated is provided ”.  Therefore, “an etching hole through which the sensor element is hollowed out and thereby thermally insulated is provided ” appears to be process limitations.  Process limitations cannot serve to impart patentability to structures.  In re Dike, 157 USPQ 581, 585 (CCPA 1968).  Methods of making a claimed product are immaterial in a product claim in view of In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985) and In re Brown, 459 F.2d 531, 173 USPQ 685 (CCPA 1972).  It is axiomatic that the additional presence of process limitations, no matter how detailed, cannot impart patentability to a product.  In re Pilkington, 411 F.2d 1345, 162 USPQ 145 (CCPA 1969); In re Johnson, 394 F.2d 591, 157 USPQ 620 (CCPA 1968); and In re Stephen, 345 F.2d 1020, 145 USPQ 656 (CCPA 1965).  Further, Huminic et al. disclose an etching hole through which the sensor element is hollowed out and thereby thermally insulated is provided on a periphery of a pixel area (e.g., see “… forming the cavity 314 in the substrate from the lower surface of the substrate 302 … isotropic etchant is applied to the top side of the pixel structure 300; it first attacks the sacrificial layer 319 material and then works its way down through the openings 312 in the membrane 308 to attack portions of the substrate 302 underlying the openings 312. Eventually, the substrate 302 material is etched away all the way to the cavity 314 …” in Fig. 3N and paragraphs 84 and 87).
	In regard to claim 21, Huminic et al. disclose a thermal infrared detector having trench structures, wherein at least one sensor element (e.g., see “… pixel structure 300 … patterned membrane 308, which includes a thermopile (not shown) …” in Fig. 3M, paragraph 60, and paragraph 66) is provided between the trench structures (e.g., see “… trench 350 in the substrate 102 …” in Fig. 3M and paragraph 62), and an opening portion is provided below the pixel area (e.g., “… cavity 314 in the substrate from the lower surface of the substrate 302 …” in paragraph 84).  The detector of Huminic et al. lacks an explicit description of a first infrared ray reflecting film provided on a side wall of the trench structure with the e.g., see “… On the wall surfaces of the cavities 314a, 314b and the excavated parts 323a, 323b, an infrared-reflecting film 325 made of nickel (Ni), for example, is formed so as to prevent the infrared radiation which has entered the infrared temperature-sensitive film 313a from further entering the other infrared temperature-sensitive film 313b …” in the second column 19 paragraph of Komatsu et al., “… an infrared radiation reflecting film 13 is provided on the bottom of the housing portion of the ceramic package 1 so that the infrared radiations, transmitted through the thermal sensitive portions 3a and 3b, are reflected …” in the first column 20 paragraph of Endo, and “… cavity to enhance the infrared absorption can be formed using reflector material layers above and below the vanadium oxide layer. The cavity may be a quarter wavelength cavity. The cavity may be a resonant cavity. An infrared absorption material may be in contact with the vanadium oxide temperature sensitive resistor …” in paragraph 41 of Wheeler et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an infrared ray reflecting film on a side wall of the trench structure of Huminic et al., in order to increase the signal to noise by preventing infrared radiation from scattering to other sensor elements.  It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to mount the detector of Huminic et al. in a package with an infrared radiation reflecting film, in order to form a resonant cavity .
Claim(s) 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huminic et al. in view of Kimata et al. and Samarao et al. as applied to claim(s) 1 above, and further in view of Nakaki et al. (US 2005/0178967).
	In regard to claim 22 which is dependent on claim 1, the detector of Huminic et al. lacks an explicit description that two immediately adjacent sensor elements of the plurality of sensor elements which are arranged to be adjacent to each other in the direction of the columns, share one of the plurality of beam­shaped trench structures that is disposed between the two immediately adjacent sensor elements.  However, infrared imagers are well known in the art (e.g., see “… FIG. 4, a trench is formed in substrate 1, and an etching-resistant wall 4 is formed to fill in the trench. Aluminum interconnection 5 is formed in an upper portion of etching-resistant wall 4. Temperature detecting portion 2 is formed at the center of a region corresponding to a portion between etching-resistant walls 4 when seen from above, using a known technique … thermal infrared sensor array is illustrated which has nine thermal infrared sensor devices in total, arranged in three rows and three columns. Each thermal infrared sensor device is the one described in the first embodiment. As can be seen in FIG. 15, by arranging the thermal infrared sensor devices on a surface of substrate 1, absorbing hood portions 6 each included in the thermal infrared sensor device are regularly arranged, covering almost all over the region constituting the array. FIG. 16 shows a cross-sectional view …” in 
    PNG
    media_image4.png
    603
    1672
    media_image4.png
    Greyscale
 and paragraphs 33 and 53 of Nakaki et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to integrate the “trench 350” of Huminic et al. so that one of the plurality of beam­shaped trench structures is disposed between and shared by two immediately adjacent sensor elements of the plurality of sensor elements which are arranged to be adjacent to each other in the direction of the columns, in order to achieve a “slight space among the infrared ray light receiving elements from the pixel area and the fill factor of the portion becomes much larger”.
	In regard to claim 23 which is dependent on claim 1, the detector of Huminic et al. lacks an explicit description that each of the plurality of beam-shaped trench structures is disposed between two adjacent sensor elements of the plurality of sensor elements.  However, infrared imagers are well known in the art (e.g., see “… FIG. 4, a trench is formed in substrate 1, and an etching-resistant wall 4 is formed to fill in the trench. Aluminum interconnection 5 is formed in an upper portion of etching-resistant wall 4. Temperature detecting portion 2 is formed at the center of a region corresponding to a portion between etching-resistant walls 4 when seen from above, using a known technique … thermal infrared sensor array is illustrated which has nine thermal infrared sensor devices in total, arranged in three rows and three columns. Each thermal infrared sensor device is the one described in the first embodiment. As can be seen in FIG. 15, by arranging the thermal infrared sensor devices on a surface of substrate 1, absorbing hood portions 6 each included in the thermal ” in Fig. 16 and paragraphs 33 and 53 of Nakaki et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to integrate the “trench 350” of Huminic et al. so that one of the plurality of beam­shaped trench structures is disposed between and shared by two immediately adjacent sensor elements of the plurality of sensor elements which are arranged to be adjacent to each other in the direction of the columns, in order to achieve a “slight space among the infrared ray light receiving elements from the pixel area and the fill factor of the portion becomes much larger”.
Response to Arguments
Applicant's arguments filed 30 November 2020 have been fully considered but they are not persuasive.
Applicant argues that Huminic et al. do not disclose or suggest any etching hole that is provided on a periphery of a pixel area as claimed and as shown, e.g., in Figs. 7 and 9 of the application as filed.  Examiner respectfully disagrees.  Huminic et al. disclose an etching hole through which the plurality of sensor elements is hollowed out and thereby thermally insulated is provided on a periphery of a pixel area (e.g., see “… forming the cavity 314 in the substrate from the lower surface of the substrate 302 … isotropic etchant is applied to the top side of the pixel structure 300; it first attacks the sacrificial layer 319 material and then works its way down through the openings 312 in the membrane 308 to attack portions of the substrate 302 underlying the openings 312. Eventually, the substrate 302 material is etched away all the way to the cavity 314 …” in 
    PNG
    media_image2.png
    938
    2517
    media_image2.png
    Greyscale
and paragraphs 84 and 87).  Further, the specification (e.g., see “… surface resist 110 is formed using a typical coater/developer on the upper surface of the substrate 101 in the location where the sensor element 104 is formed in order to protect the upper surface … as shown by the top view of the thermal infrared detector in FIG. 9, an upper surface opening portion 113 is provided in a pixel area peripheral portion … sacrificial layer 107, surface resist 110, and rear surface resist 111 are etched from the condition shown in FIG. 8 using a resist removal technique such as anisotropic ashing, whereby the thermal infrared detector shown in FIG. 10 is completed. By forming an array of the thermal infrared detectors shown in FIG. 10, the thermal infrared detector 100 is obtained …” in Fig. 8 and paragraphs 33, 36, and 37) serves as a glossary (MPEP § 2111.01) for the claim term “an etching hole through which the plurality of sensor elements is hollowed out and thereby thermally insulated is provided ”.  Thus, “an etching hole through which the sensor element is hollowed out and thereby thermally insulated is provided ” appears to be process limitations.  Process limitations cannot serve to impart patentability to structures.  In re Dike, 157 USPQ 581, 585 (CCPA 1968).  Methods of making a claimed product are immaterial in a product claim in view of In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985) and In re Brown, 459 F.2d 531, 173 USPQ 685 (CCPA 1972).  It is axiomatic that the additional presence of In re Pilkington, 411 F.2d 1345, 162 USPQ 145 (CCPA 1969); In re Johnson, 394 F.2d 591, 157 USPQ 620 (CCPA 1968); and In re Stephen, 345 F.2d 1020, 145 USPQ 656 (CCPA 1965).  Therefore, the combination of the cited prior art teaches or suggest all limitations as arranged in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884